 1                               UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3
     UNITED STATES OF AMERICA,                         )
 4                                                     )
                           Plaintiff,                  )     Case No.: 2:16-cr-00265-GMN-CWH-6
 5
            vs.                                        )
 6                                                     )                      ORDER
                                                       )
 7   ERNESTO MANUEL GONZALEZ,                          )
                                                       )
 8                         Defendant.                  )
 9                                                     )
                                                       )
10
11          Pending before the Court is the Report and Recommendation of the Honorable United

12   States Magistrate Judge Carl W. Hoffman, (ECF No. 1577), which states that Defendant
13   Ernesto Manuel Gonzalez’s Motion to Suppress Evidence Pertaining RICO Overt Act #5, (ECF

14   No. 781), should be granted.
15          A party may file specific written objections to the findings and recommendations of a
16   United States Magistrate Judge made pursuant to Local Rule IB 1-4. 28 U.S.C. § 636(b)(1)(B);

17   D. Nev. R. IB 3-2. Upon the filing of such objections, the Court must make a de novo
18   determination of those portions to which objections are made. Id. The Court may accept, reject,
19   or modify, in whole or in part, the findings or recommendations made by the Magistrate Judge.

20   28 U.S.C. § 636(b)(1); D. Nev. IB 3-2(b). Where a party fails to object, however, the Court is
21   not required to conduct “any review at all . . . of any issue that is not the subject of an
22   objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985). Indeed, the Ninth Circuit has recognized

23   that a district court is not required to review a magistrate judge’s report and recommendation
24   where no objections have been filed. See, e.g., United States v. Reyna–Tapia, 328 F.3d 1114,
25   1122 (9th Cir. 2003).


                                                  Page 1 of 2
 1           Here, no objections were filed, and the deadline to do so has passed. 1
 2           Accordingly,
 3           IT IS HEREBY ORDERED that the Report and Recommendation, (ECF No. 1577), is
 4   ACCEPTED and ADOPTED in full.
 5           IT IS FURTHER ORDERED that Defendant Gonzalez’s Motion to Suppress Evidence
 6   Pertaining to RICO Overt Act #5, (ECF No. 781), is GRANTED.
 7                       5 day of June, 2019.
             DATED this ____
 8
 9                                                       ___________________________________
                                                         Gloria M. Navarro, Chief Judge
10                                                       United States District Court
11
12
13
14
15
16
17
18
19
20
21
22
23
     1
24    The Court notes that the Government filed a Response, (ECF No. 1590), indicating that the Government
     “understands the R&R to determine that all evidence and observations after the officers opened the knife should
25   be suppressed on the basis of a violation of the Fourth Amendment. With that understanding, the [G]overnment
     does not object to the R&R and will comply with it in presenting evidence at trial.” (Resp. 1:26–28, ECF No.
     1590).

                                                       Page 2 of 2
